UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 29, 2013 Lakes Entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-24993 41-1913991 (State or other jurisdiction of incorporation) ( Commission File Number) (IRS Employer Identification No.) 130 Cheshire Lane, Suite 101, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 449-9092 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 29, 2013, Lakes Entertainment, Inc. announced that it received a cash payment of $57.1 million per the terms of the Debt Termination Agreement that Lakes entered into with the Shingle Springs Band of Miwok Indians and the Shingle Springs Tribal Gaming Authority (collectively, “Tribe”) relating to monies Lakes had previously advanced to the Tribe for the development of the Tribe’s Red Hawk Casino located in Placerville, California (“Debt Termination Agreement”). A copy of the press release announcing receipt of such payment is attached to this Form 8-K as Exhibit 10.1. Item 1.02.Termination of a Material Definitive Agreement. The following agreements, which all related to the development, financing and management of the Red Hawk Casino, were terminated effective as of August 29, 2013 as a result of the Tribe’s payment of $57.1 million to Lakes under the Debt Termination Agreement: ● First Amended and Restated Memorandum of Agreement Regarding Gaming Development and Management Agreement between Shingle Springs Band of Miwok Indians, a Federally Recognized Tribe and Lakes KAR Shingle Springs, LLC, a Delaware Limited Liability Company, dated October13, 2003, as amended June16, 2004, as approved by the National Indian Gaming Commission on July19, 2004. ● Second Amendment dated January23, 2007 to First Amended and Restated Memorandum of Agreement Regarding Gaming Development and Management Agreement between the Shingle Springs Band of Miwok Indians and Lakes KAR— Shingle Springs, LLC. ● Third Amendment dated as of May27, 2007 to First Amended and Restated Memorandum of Agreement Regarding Gaming Development and Management Agreement between the Shingle Springs Band of Miwok Indians and Lakes KAR— Shingle Springs, LLC. ● Purchase Agreement dated as of June22, 2007 among Lakes KAR— Shingle Springs, LLC, Shingle Springs Band of Miwok Indians, Shingle Springs Tribal Gaming Authority, Morgan Stanley& Co. Incorporated and Wells Fargo Securities, LLC. ● Notes Dominion Account Agreement dated June28, 2007 among Lakes KAR— Shingle Springs, LLC and the Bank of New York TrustCompany, N.A. ● Security Agreement Acknowledgement dated June28, 2007 between Lakes KAR— Shingle Springs, LLC and the Shingle Springs Tribal Gaming Authority. ● Intercreditor and Subordination Agreement dated June28, 2007 among Lakes KAR— Shingle Springs, LLC and the Bank of New York TrustCompany, N.A. ● Assignment and Assumption Agreement dated April20, 2007 among the Shingle Springs Board of Miwok Indians, Shingle Springs Tribal Gaming Authority and Lakes KAR— Shingle Springs, LLC. ● Intercreditor and Subordination Agreement, dated as of September 30, 2008, with Bank of Utah, as FF&E agent. ● First Amendment to Intercreditor and Subordination Agreement, dated as of September 30, 2008, with The Bank of New York Mellon Trust Company, N.A., as Collateral Agent. 2 Item 9.01.Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibit Lakes Entertainment, Inc. Press Release dated August 29, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAKES ENTERTAINMENT, INC. (Registrant) Date: September 4, 2013 /s/ Timothy J. Cope Name: Timothy J. Cope Title: President and Chief Financial Officer 3
